DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1 — 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takasugi et
al (JP 2016 — 93894 A; English translation) in view of Lee et al (U.S. Patent Application
Publication No. 2005/0163996 A1).
With regard to Claims 1 — 3, Takasugi et al disclose a laminate comprising a substrate
layer, therefore a base material layer, and heat sealable resin layer, therefore a sealant
layer (paragraph 0015); the sealant layer comprises a first layer comprising a component (a) and
a second layer comprising a component (b) (paragraph 0016); the component (a) comprises
cyclic olefin resin (paragraph 0015) and component (b) is low density polyethylene (paragraph 0060); in an example, the first layer has a thickness of 10 m and the second layer has a
thickness of 10 m (paragraph 0075). Alternatively, it would have been obvious for one of
ordinary skill in the art to provide for a first and second layer having a thickness of 10 m,
because in an example the first layer has a thickness of 10 m and the second layer has a
thickness of 10 m. The new English translation used in this Office Action differs from the
translation used in the previous Action in that component (b) is disclosed in paragraph 0060. The
translation used in the previous Action incorrectly stated that component (a) is disclosed in
paragraph 0060. Takasugi et al do not disclose low density polyethylene having the claimed
density and melt flow rate, but Lee et al disclose that low density polyethylene having the
claimed density and melt flow rate is well — known in the art (conventional; paragraph 0050). It
would have been obvious for one of ordinary skill in the art to provide for the claimed density
and melt flow rate, as the claimed density and melt flow rate are well — known in the art.
With regard to Claims 4 —5, a barrier layer comprising aluminum foil is disclosed
(paragraph 0023). A barrier layer that is in contact with the sealant layer is not disclosed, because
an adhesive layer is between the barrier layer and the sealant layer (paragraph 0015). However,
the laminate is therefore identical to a laminate in which the sealant layer comprises an
additional layer that is the adhesive layer. It also would have been obvious for one of ordinary
skill in the art to provide for a sealant layer comprising the adhesive layer, in order to provide
adhesion without use of a separate, additional layer.
With regard to Claim 6, packaging is disclosed by Takasugi et al comprising pieces of the
laminate superimposed so that the sealant layers face each other, thereby making the packaging
(paragraph 0075). The first layer is therefore adjacent to a space for containing contents.
With regard to Claim 7, the packaging is for food (paragraph 0067); contents contained in the package are therefore disclosed.

ANSWERS TO APPLICANT’S ARGUMENTS

3.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 5 of the remarks dated June 14, 2022, that there is no disclosure in Lee et al of the claimed melt flow rate, because the claimed temperature and load are not disclosed, and that Lee et al disclose a temperature of 235 degrees Celsius and a load of 1000 g in paragraph 0047. 
However, the temperature of 235 degrees Celsius and a load of 1000 g is disclosed only for the EVOH or nylon 6 disclosed in paragraph 0047.
Applicant also argues, on page  6, that melt flow rate varies substantially depending on conditions.
However, the substantial variation of melt flow rate with conditions, combined with the disclosure of the claimed melt flow rate in Lee et al, is further evidence that the melt flow rate disclosed by Lee et al for ‘conventional,’ i.e. typical, LDPE is under the same conditions as the claimed invention, or alternatively conditions sufficiently close to the claimed invention that the same melt flow rate would be obtained under the conditions of the claimed invention.

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782